                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 GEMARI COTTON,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-714-JD-MGG

 CURTIS HILL, MICHAEL DVORAK, and
 KENNETH P. COTTER,

                     Defendants.

                                   OPINION AND ORDER

       Gemari Cotton, a prisoner without a lawyer, filed a complaint alleging he was a

juvenile when he was charged as an adult in the St. Joseph Superior Court. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.

       Cotton states he was born on March 9, 1995. He states he was 17 years 281 days

old when he was charged as an adult in the St. Joseph Superior Court. Based on these

dates, Cotton alleges he was charged as an adult on December 14, 2012. He is suing

three defendants. Kenneth P. Cotter was the deputy prosecuting attorney in his criminal
case: State v. Cotton, 71D08-1301-MR-3 (St. Joseph Superior Court filed January 16, 2013).

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6

IlpEQTFOVEV3T1RFd01Ua3dPakExT0RRME9ESXhNRFk9In19. Michael Dvorak was

the elected St. Joseph County Prosecutor at the time Cotton was charged. Curtis Hill is

the current Indiana Attorney General. https://www.in.gov/attorneygeneral/2354.htm.

Hill first took office on November 9, 2017. Id. At the time Cotton was charged as an

adult, Curtis Hill was the elected Elkhart County Prosecutor. Id.

       Curtis Hill is not alleged to have had any involvement with the decision to

prosecute Cotton as an adult. “[P]ublic employees are responsible for their own

misdeeds but not for anyone else’s.” Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009).

“Only persons who cause or participate in the violations are responsible.” George v.

Smith, 507 F.3d 605, 609 (7th Cir. 2007). Because Curtis Hill is not alleged to have had

any personal involvement with the decision to charge Cotton as an adult, the claims

against him must be dismissed.

       Kenneth P. Cotter and Michael Dvorak were prosecutors when they are alleged

to have charged Cotton as an adult. “[I]n initiating a prosecution and in presenting the

State’s case, the prosecutor is immune from a civil suit for damages under §

1983.” Imbler v. Pachtman, 424 U.S. 409, 431 (1976). Absolute immunity shields

prosecutors even if they act maliciously, unreasonably, without probable cause, or

even on the basis of false testimony or evidence. Smith v. Power, 346 F.3d 740, 742 (7th

Cir. 2003). Therefore the claims against Cotter and Dvorak must also be dismissed.




                                             2
       Moreover, to the extent Cotton could have raised claims against anyone based on

having been charged as an adult, those claims are now barred by the statute of

limitations. “Indiana’s two-year statute of limitations . . . is applicable to all causes of

action brought in Indiana under 42 U.S.C. § 1983.” Snodderly v. R.U.F.F. Drug

Enforcement Task Force, 239 F.3d 892, 894 (7th Cir. 2001). When Cotton turned 18 on

March 9, 2013, he had two years to bring these claims. See Indiana Code 34-11-6-1 (“A

person who is under legal disabilities when the cause of action accrues may bring the

action within two (2) years after the disability is removed.”) and Indiana Code 1-1-4-5

(“‘Under legal disabilities’ includes persons less than eighteen (18) years of age . . ..”).

As such, any claims Cotton could have had based on having been charged as an adult

expired on March 9, 2015.

       Though it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart, 722

F.3d 1014 (7th Cir. 2013), that is unnecessary where the amendment would be futile.

Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad

discretion to deny leave to amend where . . . the amendment would be futile.”). For the

reasons explained in this order, such is the case here.

       For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A.

       SO ORDERED on September 10, 2019


                                                       /s/ JON E. DEGUILIO
                                                   JUDGE
                                                   UNITED STATES DISTRICT COURT



                                               3
